PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence imposed on December 12, 2002, in the Duval County Circuit Court case number 2001-9570-CF-A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, BENTON and POLSTON, JJ., concur.